El Juez Peesidente Se. HeRnández,
emitió la opinión del tribunal.
Pendiente ante-la Corte de Distrito de Ponce pleito de divorcio por Manuela Manrique de Lara contra Tomás Ga-rrosi, presentó aquélla a la misma corte demanda incidental sobre pensión alimenticia' y litis expensas en que alega los siguientes hechos:
Primero. Que en el pleito de divorcio había solicitado como printer pedimento de la demanda que se decretara el divorcio y disolución del vínculo matrimonial entre la deman-dante y el demandado.
Segundo. Que la demandante es esposa legítima del de-mandado y atraviesa una situación económica precaria, ca-reciendo de bienes de fortuna y rentas, debido al abandono en que su marido la tenía y tiene.
Tercéro. Que desde que el demandado la dejó abandonada en la ciudad de Barcelona, España,' había tenido que sufragar no solamente los gastos necesarios para su permanencia en ella, sino los' de su regreso a esta isla y los que le causa su permanencia en la misma, gastos que estima prudencialmente en la suma de $5,000.
Cuarto. Que además calcula en otros $5,000 los gastos ju-diciales en que ha de incurrir por razón del pleito de divor-cio y liquidación de la sociedad de gananciales.
Quinto. Que el demandado Garrosi es hombre de capital superior a $200,000, que le dan un rendimiento de más de $25,000.
Sexto. Que para atender a sus gastos corrientes y a los *411extraordinarios por razón de enfermedad, reposición de mo-biliario, ropas, distracciones lícitas, etc., necesita, además, nna suma qne prndencialmente habrá de fijar la corte, teniendo en cnenta sn condición social y buenas costumbres, y en pro-porción a la situación financiera de su esposo, a tenor de lo que dispone el artículo 168 del Código Civil.
La demanda concluye con la súplica de que se dicte sen-tencia condenando al demandado Tomás G-arrosi a satisfacer a la demandante la suma de $10,000 en concepto de gastos y litis expensas, y a pagarle, además, la suma que para alimen-tos provisionales mientras dure el litigio babrá de fijarle la corte, de acuerdo con el artículo 168 del Código Civil, con costas, gastos y desembolsos del procedimiento a cargo del demandado.
El demandado presentó moción interesando fueran elimi-nadas en su totalidad las alegaciones tercera y cuarta de la demanda, la quinta en la parte referente a que el demandado era hombre de capital superior a $200,000, y también la sexta en cuanto a la inclnsión en el concepto de gastos indispensables para alimentos los de reposición de mobiliario y dis-tracciones lícitas.
También el demandado excepcionó la demanda por el fun-damento de qne no, aduce hechos suficientes para determinar una causa de acción. Al contestarla admitió la existencia del pleito de divorcio entre la demandante y el demandado, alegó la nulidad del matrimonio entre ellos celebrado, y negó las demás alegaciones fundamentales de la acción.
Estableció el demandado en su contestación materia nueva constitutiva de cinco defensas adicionales, las tres primeras relativas a la nulidad del matrimonio de la demandante y el demandado, y las dos últimas imputando a la demandante actos de adulterio y trato cruel e injurias graves para con el demandado.
La contestación fué también exeepcionada por la deman-dante, por no constituir verdaderas defensas las alegaciones *412de nulidad del matrimonio y de adulterio y trato cruel e in-jurias graves..
La corte, por una sola orden de 5 de mayo de 1915, de-claró con lugar la moción de eliminación en cuanto se refiere a la alegación tercera de la demanda, desestimándola en sus demás extremos. Declaró también sin lugar la excepción pre-via opuesta a la demanda. En cuanto a la excepción previa de la demandante contra la contestación del demandado, la declaró con lugar en cuanto a las cinco defensas adicionales y ordenó quedara limitada la prueba en el presente caso a la necesidad de la demandante en cuanto a los alimentos que reclama y a la condición económica del demandado para fa-cilitárselos.
Celebrada la vista del caso, en cuyo acto las partes ofre-cieron e introdujeron evidencia documental y testifical que fué practicada, la corte dictó sentencia en 17 de mayo de 1915 por la que “condena al demandado Tomás Grarrosi a satisfacer a la demandante Manuela Manrique de Lara una pensión alimenticia de $30 mensuales pagadera por adelan-tado, y empezando a contarse desde el día 27 de marzo de 1915, en que fué presentada la demanda, condenándose ade-más al demandado en todas las costas, desembolsos y hono-rarios del abogado de la demandante.”
Contra esa sentencia interpuso la parte demandada re-curso de apelación para ante esta Corte Suprema.
Alega la parte apelante como motivos del recurso los si-guientes errores que afirma haberse cometido por la corte inferior:
Primero. Al no decretar la eliminación de la alegación 4a. de la demanda en que fija $5,000 para litis expensas. •
Segundo. Al no eliminar de la .demanda la alegación 5a. de la misma expresiva de que el demandado era hombre de capital efectivo superior a $200,000 y al no eliminar también la alegación 6a. en la parte relativa a los gastos de reposición .de mobiliario y distracciones lícitas.
*413Tercero. Al desestimar la excepción previa opuesta a la demanda por el demandado.
Cuarto. Al sostener la excepción previa de la actora en cnanto a las defensas adicionales primera, segunda y tercera en que se alegaba la nulidad del matrimonio celebrado entre las partes.
Quinto. Al declarar también con lugar la referida excep-ción previa en cuanto a las defensas cuarta y quinta de la contestación, en las que se hacían a la demandante cargos de adulterio- y de trato cruel e injurias graves.
Sexto. Al declarar que la prueba debía quedar como quedó limitada a la necesidad de la demandante en cuanto a los alimentos y a la condición económica del demandado para facilitarlos.
Séptimo. Al no declarar la demanda de alimentos sin lu-gar por falta de jurisdicción.
Octavo. Al condenar al demandado a pagar a la deman-dante una pensión mensual de $30 después de estimar la pro-pia corte que todo el haber del demandado consiste en la suma de $40 mensuales.
Noveno. Al imponer al demandado las costas, desembol-sos y honorarios del abogado de la demandante.
Décimo. Al dictar la sentencia apelada.
El primer error alegado carece de finalidad práctica, pues en el supuesto de que se hubiera cometido, no aparejaría la revocación de la sentencia, la cual condena al demandado úni-camente a satisfacer a la demandante una pensión alimenticia de $30 mensuales, haciendo caso omiso de litis expensas.
El segundo error, en cuanto a su primer fundamento, ca-rece de base, pues el artículo 168- del Código Civil previene que la pensión alimenticia que ha de pasar el marido a la mujer por orden de la corte de distrito debe ser proporcio-nada a los bienes del marido, y por tanto es congruente con ese precepto la alegación de cuál sea el capital efectivo que posea el marido. En cuanto al segundo fundamento de dicho *414error, no tiene importancia alguna, pues por la orden recu-rrida se señala a la esposa una pensión alimenticia de $30, cuya pensión alimenticia, atendido el artículo 212 del Código Civil, lia de ser para el sustento, habitación, vestido y asis-tencia médica de la esposa, y no para reposición de mobiliario y distracciones lícitas.
En cuanto al tercer error, la demanda de alimentos con-tiene todos los hechos necesarios para determinar esa causa de acción en un caso domo el presente.
Al tratar el Código Civil Reformado en el Capítulo III del Título Y del Libro I de las medidas provisionales a que puede dar lugar el juicio por divorcio, consigna en el artículo 168 el siguiente precepto: . '
“Art. 168.- — Si la mujer no contase con suficientes recursos pro-pios para vivir durante el juicio, la corte de distrito ordenará al marido que le pase una pensión alimenticia en proporción a los bienes de éste.”
Para que pueda darse aplicación a dicho artículo, sólo son indispensables los siguientes requisitos: (a) Que haya pen-diente el juicio de divorcio; (ó) que la mujer no cuente con suficientes recursos propios para vivir durante el juicio; (c) que el marido tenga bienes.
En la demanda se hacen todas las alegaciones necesarias con relación a dichos requisitos y, por tanto; es suficiente a los fines pretendidos por la demandante.
No es necesario alegar como pretende el apelante, que la demandante há residido en esta isla un año inmediatamente antes de la demanda de alimentos, ni que se expongan hechos que demuestren el derecho de la aetora al divorcio. Esas alegaciones serán muy pertinentes en la demanda de divor-cio, pero no- én la de alimentos. • •
En cuanto a los errores cuarto, quinto y sexto, opinamos que siendo' como es la demanda de alimentos un incidente de la acción de divorcio que la demandante ha entablado contra el demandado, fio'caben en este procedimiento alegaciones *415que propiamente son materia de defensa en el asunto principal, o sea el divorcio.
Tratándose como se trata de una reclamación sobre ali-mentos, sólo son pertinentes en la contestación las alegaciones de defensa que guardan relación con el artículo 168 del Có-digo Civil que dejamos transcrito.
No discutimos el alcance que puedan tener dichos errores en un caso sobre alimentos, sin haber pendiente demanda de divorcio.
Alégase para sostener el séptimo error que la corte carecía de jurisdicción, pues habiendo condenado al demandado al pago de una pensión mensual de $30, es claro que la cuantía de la reclamación computada por una anualidad no excede de $1,000, y, por tanto, según la sección 3a. de la ley de desa-hucio aplicable al caso, no es la corte de distrito sino el juez municipal correspondiente quien ha debido conocer de la de-manda.
El conocimiento de ésta es de la exclusiva competencia de la corte de distrito, cqmo así lo establece por modo impe-rativo el artículo 168 que dejamos transcrito. Al juez que conoce de lo principal compete conocer de lo accesorio.
En cuanto al octavo error nos falta base para discutirlo por no haber venido en el récord un escrito de exposición del caso en que se haya consignado el resultado de las pruebas. Las apreciaciones que sobre ellas haga el juez no pueden servir de base de discusión en un recurso de apelación, según jurisprudencia repetidas veces establecida por este .tribunal.
Por lo que atañe al error número nueve, estimamos que la corte procedió con razón derecha al condenar al deman-dado en costas, gastos y honorarios de abogado de la, parte contraria, pues hubo oposición sin razón derecha a la de-manda, en la parte relativa a alimentos que ha sido el fin principal de ella. • _
Nada tenemos que decir sobre el déóimo error alegado por no expresarse en qué consiste, con infracción del Reglamento de este tribunal.
*416Queremos hacer constar que en el día de la vista del caso la demandante apelada presentó moción a esta corte para que se la tuviera por conforme con la revocación de la sentencia sin entrar a considerar ni resolver las cuestiones qne por virtud de la apelación había, sometido al tribunal la parte contraria. A tal pretensión se opuso y con razón la parte apelante, pues el recurso de apelación, una vez interpuesto, sin que haya desistido de él la parte apelante, ha de resol-verse trayendo a consideración los motivos que lo fundamen-tan, confirmando o revocando la sentencia apelada según pro-ceda en derecho.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.